 


110 HRES 166 EH: 
U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 166 
In the House of Representatives, U. S.,

February 15, 2007
 
RESOLUTION 
 
 
 
That the Clerk be instructed to inform the President of the United States that the House of Representatives has elected Lorraine C. Miller, a citizen of the State of Texas, Clerk of the House of Representatives of the One Hundred Tenth Congress. 
 
Karen L. Haas,Clerk.
